IN THE SUPREME COURT OF PENNSYLVANIA
                                 WESTERN DISTRICT


    BLAIR HINDMAN, BOTH INDIVIDUALLY             : No. 58 WM 2020
    FOR HIMSELF, AND ON BEHALF OF                :
    SIMILARLY SITUATED INDIVIDUALS AND           :
    ENTITIES,                                    :
                                                 :
                       Petitioner                :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
    TOM WOLF, GOVERNOR,                          :
                                                 :
                       Respondent                :


                               CONCURRING STATEMENT

JUSTICE WECHT                                                 FILED: August 5, 2020

        I agree that this case should be dismissed.      This case involves issues that

generally overlap with those the Court recently dismissed without explanation in Private

Properties, LLC v. Wolf, a decision from which I dissented.1 I join the Court’s decision to

dismiss this case, but I do so specifically because the perfunctory arguments presented

by Petitioner are inadequately developed to merit an exercise of our extraordinary King’s

Bench jurisdiction.

        Rule of Appellate Procedure 123 requires an applicant for relief in our appellate

courts to “state with particularity the grounds on which [the application] is based,” and

specifically acknowledges the prospect that an applicant may attach a supporting brief to

an application. Pa.R.A.P. 123(a). Merely citing a jumble of Pennsylvania and federal

1      See Private Props., LLC v. Wolf, 90 MM 2020, ___ A.3d ___, 2020 WL 4381579
(Pa. July 31, 2020) (per curiam), and this author’s Dissenting Statement thereto.
Constitutional principles2 does not satisfy Rule 123’s requirements, especially in invoking

this Court’s seldom-granted King’s Bench jurisdiction. Even extraordinary urgency does

not warrant entirely jettisoning an applicant’s burden to state clearly the basis upon which

he seeks relief.

       If Petitioner’s arguments were fully developed, and a majority of this Court’s

members still was inclined to dismiss this case, I would reaffirm my position as stated in

Private Properties, see supra n.1—that the underlying constitutional question concerning

the Governor’s authority to preclude judicial eviction actions is sufficiently important, and

sufficiently urgent, to warrant’s this Court’s exercise of King’s Bench authority.




2      See Petitioner’s Application for Extraordinary Relief at 11-12.


                                     [58 WM 2020] - 2